THE COURT.
This is a proceeding under section 27 of the Direct Primary Law (Stats. 1913, p. 1408). The petitioner claims to have been elected at the primary election held on August 26, 1930, to one of the two offices of justice of the peace of Pasadena township. There were three candidates for the two offices to be filled. No returns were made to the respondent board of supervisors specifically or at all *Page 450 
stating the number of the ballots cast in the precincts in said township on which a vote or votes were cast for the office of justice of the peace. In 29 of the 205 precincts in said township voting machines were used. By this method of voting 3,000 ballots were cast and concededly it is not possible under present law to determine how many of the voters using voting machines voted for or failed to vote for a candidate for the office of justice of the peace. [1] Nor is there any method provided by law for the separate return by the election officers of the number of ballots on which a vote or votes were cast for justice of the peace.
Notwithstanding the foregoing state of facts and the law, the petitioner contends that if the ballots were now counted he believes that such recount would disclose that he has been elected pursuant to the provisions of section 2 3/4 of article II of the Constitution as adopted November 2, 1926.
[2] Under section 14 of the charter of the county of Los Angeles (Stats. 1913, p. 1489), and section 1216 of the Political Code, the registrar of voters of said county has the possession and control of the ballots cast at said primary election. He is not a party to this proceeding. No error, omission, wrongful act or neglect of duty on the part of the respondent board of supervisors is made to appear.
The petition is denied.